DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s submission of a response on 10/27/21 has been received and considered.  In the response, Applicant amended claims 1 & 2.  Therefore, claims 1-20 are pending.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1, 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guziel (pub. no. 20120089468) in view of Yacenda (pub. no. 20090042633).
Regarding claim 1, Guziel discloses a lottery transaction device comprising: a wireless transceiver (“The same lottery ticket terminals are equipped with standard input expansion hardware like USB and Ethernet ports. This allows for a connection to a BLUETOOTH or 802.11 WIFI Wireless Access Point (WAP) receiver/transmitter”, [0058]); 

a processor; and a memory device that stores a plurality of instructions, which when executed by the processor responsive to a mobile device being in wireless communication with the wireless transceiver (“More particularly, the present invention is directed to apparatus for completing a lottery ticket purchase transaction local to a lottery ticket retailer location but remote from a lottery ticket cashier, comprising a short range wireless transceiver connected to a lottery point-of-sale terminal for establishing a temporary connection with a mobile communications device of a player through a wireless communications protocol”, [0047]),

cause the processor to: receive, from the mobile device, a request to complete a purchase of a lottery game (“The mobile communications device is configured to display at least one indicia of an available lottery game, each lottery game available having a discrete indicia, and includes 

transmit via the network and to a remote lottery server, the request to complete the purchase of the lottery game (“A lottery ticket system is a closed-network mainframe terminal that records lottery ticket transactions made at authorized retail locations. The games sold on these terminals are referred to as `online games`, though they are not connected to or ever interface with the Internet”, [0054]; “Ticket purchase transactions are sent from the terminal to a lottery secure database. Once a request is sent via a closed network lottery retailer ticket terminal, the ticket record is added to the secure database”, [0056]; “When they are done adding their tickets, the player selects "Complete Purchase" and the transaction is initiated and logged into the lottery system via the terminal”, [0061]; recording a transaction in the secure lottery database interpreted to be completing the purchase of a lottery game), 

and transmit, to the mobile device, the data associated with the completed purchase of the lottery game (“An electronic lottery game ticket is transferred from the point-of-sale terminal to the mobile communications device. The electronic lottery game ticket may be saved as an electronic file, displayed, or communicated, for example, to a printing device for reproducing as a paper copy”, [0047]; “To further the efforts of reducing paper waste, if the ticket is a winner, the player can claim the prize using the display on the device. The lottery terminal generates the unique ticket serial number barcode upon purchase of the lottery game ticket. That bar code is included 
Regarding claim 1, it is note that Guziel does not explicitly disclose receiving data associated with a completed purchase of the lottery game from the lottery server.   Yacenda however, teaches a system for electronic sales of lottery tickets to mobile user that receives data associated with a completed purchase of the lottery game from the lottery sever (“Referring to FIGS. 2A and 2B, a flowchart illustrates a method for facilitating play of on-line state lottery games. To purchase lottery tickets, a lottery player enters his/her player information and ticket information at a player terminal (step 101). The player information may include name, age, address, and account information of the lottery player. The ticket information includes types and numbers of the lottery tickets to be purchased by the lottery player. A lottery agent receives the player and ticket information through an electronic network, such as the Internet (step 103), and verifies that the lottery player satisfies certain criteria required by the state to purchase the state lottery tickets (step 105). For example, the state may require in the criteria that a lottery player must be at least 18 years old and resident in the state. 

The lottery agent stores the player and ticket information of the verified player in a database (step 107), and transmits the ticket information to the state, i.e., a state lottery administrator (step 109). The state lottery administrator then issues serial numbers associated with the ticket information after confirming the purchase of the state lottery tickets by the lottery player (step 111). The issued serial numbers, each of which is unique to each of the purchased lottery tickets, are transmitted to the lottery agent. In the case of instant games, the serial numbers can be pre-
Exemplary rationales that may support a conclusion of obviousness include combining prior art elements according to known methods to yield predictable results.   Here both Guziel and Yacenda are directed to lottery tickets sales systems to mobile phones.  To have the agent server receive ticket serial number from the lottery server as taught by Yacenda would be to combine a prior art element according to a known method to yield a predictable result.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify Guziel to include the transmission of the ticket serial number from the lottery server as taught by Yacenda.  To so would remove the potential for serial number collisions by having them generated at a centralized location.
Regarding claim 3, Guziel discloses the mobile device and the wireless transceiver are in wireless communication following a reservation of a broadcast identifier associated with the wireless transceiver (“The mobile application software that was developed to support this invention will create this connection and complete the transaction. In order to secure the transaction, a connection to the lottery ticket terminal may be made by registered users of the 
Regarding claim 4, Guziel discloses responsive to an occurrence of a mobile device disconnection, the instructions cause the processor to release the wireless transceiver from being in wireless communication with the mobile device (“More particularly, the present invention is directed to apparatus for completing a lottery ticket purchase transaction local to a lottery ticket retailer location but remote from a lottery ticket cashier, comprising a short range wireless transceiver connected to a lottery point-of-sale terminal for establishing a temporary connection with a mobile communications device of a player through a wireless communications protocol”, [0047]).
Regarding claim 5, Guziel discloses the processor comprises a processor of a retailer point-of-sale terminal ([0047]).
Regarding claim 6, Guziel discloses the wireless transceiver comprises an antenna configured to transmit and receive information via radio waves ([0058]).
Allowable Subject Matter
Claims 7-20 are allowed.
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed on October  27, 2021 have been fully considered but they are not entirely persuasive.
On page 8, Applicant argues that it was improper to combine Guziel with Yacenda would change the principle of operation of Guziel because Yacenda because Yacenda uses the internet for network. Examiner respectfully disagrees.  Yacenda was not used for the teaching that the internet could be used as the network.  Rather Yacenda was used for the central determination of ticket serial number. Such functionality would operate without modification on the private network of Guziel.  Consequently, the combination of Guziel and Yacenda does not change the operation principle of Guziel.
On page 10, Applicant argues it was improper to combine Guziel with Yacenda because the motivation of removing serial number collision is not suggested in Guziel or Yacenda. Examiner respectfully disagrees. Examiner is not required to find a motivation in text of the combined references.  The problem of serial number collision would be apparent to a person having ordinary skill in the art with a cursory review of the logic of randomly determining serial numbers at a plurality of remote devices due to the nature of random processes.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386.  The examiner can normally be reached on M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715